      Case 1:20-cv-00562-ALC-BCM Document 38 Filed 04/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                   4/19/21
IN THE MATTER OF THE COMPLAINT
       -of-                                         20-CV-562 (ALC) (BCM)
MILLER'S TUG AND BARGE, INC., et al.,
                               Petitioners,
       -against-
JOHN MCLOUGHLIN, et al.,
               Claimants.

IN THE MATTER OF THE COMPLAINT
       -of-                                         20-CV-2657 (ALC) (BCM)
TAPPAN ZEE CONSTRUCTORS, LLC, AS                    ORDER
OWNER OF THE BARGE FF#14 FOR
EXONERATION FROM OR LIMITATION
OF LIABILITY,
                       Plaintiff-Petitioner.

BARBARA MOSES, United States Magistrate Judge.

       For the reasons stated on the record during today’s telephonic status conference, it is

hereby ORDERED that the Court will conduct a further telephonic status conference on June 21,

2021, at 10:00 a.m. At that time, the parties are directed to call (888) 557-8511 and enter the

access code 7746387. No later than June 14, 2021, the parties shall file a joint letter, updating

the Court on the status of discovery.

Dated: New York, New York
       April 19, 2021
                                               SO ORDERED.



                                               ________________________________
                                               BARBARA MOSES
                                               United States Magistrate Judge
